Citation Nr: 0407796	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-20 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the rating decision of March 19, 1994, wherein the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD) constituted clear and unmistakable 
error (CUE).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that a March 1994 rating 
decision wherein entitlement to service connection for PTSD 
was denied did not constitute CUE.  

No issue as to the underlying claim for service connection 
for PTSD is before the Board inasmuch as service connection 
for PTSD was granted by the RO in a December 2003 rating 
decision wherein the RO also assigned a 50 percent schedular 
evaluation for the disorder effective October 11, 2000, the 
date of receipt of a petition to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by the RO in March 1993.  

2.  The veteran submitted a timely notice of disagreement 
with the March 1993 rating decision and a statement of the 
case was issued.  

3.  During the pendency of the appeal, additional evidence 
was received.  

4.  The denial of service connection for PTSD was confirmed 
and continued by the RO in a rating decision of March 19, 
1994.  

5.  The veteran did not perfect his appeal of the denial of 
service connection by filing a timely substantive appeal.  

6.  The March 19, 1994 rating decision does not contain any 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result of the adjudication 
would have been manifestly different but for the error.  

7.  The veteran submitted an application to reopen his claim 
for service connection for PTSD on October 11, 2000, and 
submitted new and material evidence in support thereof.  

8.  In December 2003 the RO granted entitlement to service 
connection for PTSD and assigned a disability rating of 50 
percent from October 11, 2000, the date of receipt of a 
request that the claim be reopened.  


CONCLUSION OF LAW

The rating decision of March 19, 1994, wherein the RO denied 
entitlement to service connection for PTSD did not constitute 
CUE.  38 U.S.C.A. §1110, 5107(a), 7104 (West 2002); 38 C.F.R. 
§§ 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  


Since a question as to the presence or absence of CUE must be 
resolved, the issue is legal in nature, and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  

Furthermore, CUE is fundamentally different from other VA 
adjudicative actions since a litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a prior final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  Livesay, supra.  Thus, a "claimant", as 
defined by 38 U.S.C. § 5100, does not include a person 
seeking a revision of a final decision based upon CUE 
pursuant to 38 C.F.R. § 3.105(a).  Consequently, the VCAA is 
not applicable in the present case.  


Criteria

Service connection may be granted for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

A VA regulation, 38 C.F.R. § 3.304, sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  


If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Where it is not so determined, allegations about the 
occurrence of stressful events in service must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994);  Zarycki, Id; Moreau v. Brown, 9 Vet. 
App. 389 (1996);  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time.  38 C.F.R. § 3.104(a) (2003).  

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a) (2003).  Where CUE is shown, the decision 
involving CUE will be reversed and amended, in which case 
"the rating or other adjudicative decision which constitutes 
a reversal of a prior decision...has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision...."  38 C.F.R. § 3.105(a) (2003).  

The CAVC has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions 
extant at that time were incorrectly 
applied; 

(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made"; and 

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The CAVC has further stated that a CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  

Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, Id.  


Factual Background

The veteran's original claim for service connection for PTSD 
was received in September 1992.  VA medical records include 
the reports of VA hospitalizations in 1991 and 1992 showing a 
diagnosis of PTSD.  

In a May stressor statement, the veteran reported that in 
January 1969 an explosion occurred on the USS Enterprise in a 
location where he had been serving on watch duty a half hour 
earlier.  He and others were trapped below deck while part of 
the ship was burning and he feared for his life.  When 
rescued a day later, he saw many crewmembers who had been 
killed or maimed.  As an additional stressor he cited 
dangerous search and inspection missions in Vietnam.  

The claim for service connection was initially denied by the 
RO in a rating decision of March 1993, on the basis that a 
PTSD stressor was not shown.  A notice of disagreement was 
received from the veteran April 1993.  Additional evidentiary 
development was conducted.  

The veteran's service personnel records show that in January 
1969 he was attached to the Flag Administrative Unit in 
Hawaii (FAU) (COMFAIRHAWAII).  Subsequent development of the 
evidence to support the claim resulted in procurement of 
Department of the Navy records.  

Enlisted Distribution and Verification reports from the USS 
Enterprise contained no reference to the veteran.  A Navy 
official reported in March 1994 that personnel diaries 
verified the veteran's attachment to FAU COMFAIRHAWAII on 
January 16, 1969, but did not indicate that that unit 
conducted the Operational Readiness Inspection aboard the USS 
Enterprise during the period of January 13 to January 15, 
1969.  

The RO in March 1994 reviewed the claim further and continued 
its prior denial of service connection for PTSD, citing the 
absence of evidence of a PTSD stressor in service.  


Analysis

The March 19, 1994 rating decision wherein the RO continued 
the denial of service connection for PTSD was a final 
determination in the absence of a perfected appeal.  
38 U.S.C.A. § 7105(b)(c); 38 C.F.R. § 20/1103; Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995).  The ultimate grant of 
service connection for PTSD was based on new evidence, 
specifically, credible evidence of the occurrence of a 
stressor for PTSD consisting of newspaper articles recounting 
the veteran's presence on board the 
USS Enterprise at the time of a massive explosion.  

The veteran contends that service connection for PTSD should 
have been granted by the RO in March 1994 because the 
evidence of record at that time was fully adequate to permit 
an allowance of his claim.  He maintains that service 
department documents show that he was assigned to the Fleet 
Commander at the time that unit was performing an Operational 
Readiness Inspection on January 13, 1969 when explosions and 
fire on the flight deck killed 27 people.  Citing Suozzi v. 
Brown, 10 Vet. App 307 (1997), for the proposition that not 
every detail of a stressor account need be verified, he 
argues that the RO committed CUE by finding that the evidence 
was insufficient to show that the veteran was actually aboard 
the ship at the time of the explosion.  

The law in 1994 required that stressor accounts provided by a 
PTSD claimant could not be accepted without corroboration 
unless the veteran engaged in actual combat with the enemy.  
Although the veteran served in Vietnam and may have been 
exposed to dangerous situations, it has been neither shown 
nor contended at any time that he is a combat veteran.  
Hence, his claim was subject to the corroboration requirement 
in March 1994.  

The service personnel records received from the Navy 
confirmed that the veteran was assigned to a unit conducting 
a readiness inspection of the USS Enterprise at approximately 
the time of the January 1969 explosions and fire, but they 
did not refer to him specifically or indicate the extent to 
which an inspection was actually performed.  Such records can 
reasonably be interpreted as falling short of providing 
corroboration of the veteran's presence aboard the ship.  
Given the absence of any mention of the veteran by name, a 
finding that the veteran's presence was not proved was a 
conclusion that could have been reached by reasonable minds 
in the context of all of the evidence then of record.  

Even if the Board were now to disagree with the RO's 
rejection of the Navy Department records as satisfactory 
stressor corroboration, such disagreement would not permit a 
finding of CUE.  Judgments as to the credibility and 
probative value of individual items of evidence are inherent 
in the function of VA adjudicators.  A disagreement with how 
a prior adjudication evaluated the facts does not establish 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, 
Id.  

The arguments offered by the veteran on appeal consist 
fundamentally of an exercise in weighing and balancing of the 
evidence of record in March 1994.  To establish CUE, however, 
the alleged error must have been of a nature and degree that 
would have made the outcome of the claim undebatably 
different.  Fugo Id.  The CAVC has consistently stressed the 
rigorous nature of the concept of CUE.  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, id.  

The veteran argues that the RO's failure to obtain the names 
of other members of the Operational Readiness Inspection team 
was a clear violation of the VA duty to assist, in violation 
of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
United States Court of Appeal for the Federal Circuit (CAFC) 
held that VA failure to obtain a claimant's service medical 
records was a grave procedural "error."  In Tetro v. Gober, 
14 Vet. App. 100 (2000), the United States Court of Appeals 
for Veterans Claims (CAVC) applied the ruling from Hayre to 
Social Security Administration records.  Other examples of 
grave procedural error recognized by the CAVC are found in 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond); 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

However, in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc), cert. denied, ___ U.S. ___ (June 16, 2003), the 
CAFC held that a breach of a duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  This decision overruled Hayre to 
the extent that Hayre established "grave procedural error" as 
a basis for rendering a prior final VA decision non-final.  

In addition, and more to the point, both the CAVC and the 
CAVC have held that a breach of the duty to assist cannot 
form a basis for a claim of CUE.  See Cook, supra; Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) ("VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record.")

On consideration of the evidence of record in March 1994 and 
the prevailing legal authority at the time, it is apparent 
that the denial of service connection was reasonably 
supported by the evidence of record, was within the bounds of 
sound judgment and discretion and was not undebatably 
incorrect.  

The decision did not contain any error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


ORDER

The March 19, 1994 rating decision wherein the RO denied 
entitlement to service connection for PTSD not having 
constituted CUE, the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



